                          IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ALABAMA

 IN RE:

  JEFFREY CLAY,                                              CASE NO.: 18-02359-TOM13


         DEBTOR.
  _______________________________________/

                      CONSENT ORDER CONDITIONALLY DENYING
                RELIEF FROM THE AUTOMATIC STAY AND CO-DEBTOR STAY

         This Matter was set for hearing on February 28, 2019, upon the Motion for Relief from the
 Automatic Stay and Co- Debtor Stay (hereinafter, “Motion for Relief”)[Docket#49] filed by Nationstar
 Mortgage LLC d/b/a Mr. Cooper (hereinafter, “Movant”), seeking relief from the automatic stay imposed
 by 11 U.S.C. § 362(a) and 11 U.S.C. § 1301(a) as they relate to the enforcement of the mortgage lien against
 the real property located at 6127 Amy Lane, Trussville, Alabama 35173 and further described in the
 mortgage attached as Exhibit “A” of said Motion for Relief. Proper notice of the hearing was given and
 the Court having reviewed the pleadings, affidavit, and consent of all parties, it is hereby ORDERED,
 ADJUDGED and DECREED as follows:

         1.     The Motion For Relief From Stay is hereby CONDITIONALLY DENIED as to
  any post-petition arrearage due in relation to the mortgage in favor of Movant upon the property
  described above through the month of February 2019, subject to the further provisions of this
  Order.

        2.       The total post petition delinquency owed to Movant through the month of February
 2019, shall be placed into Debtor’s Plan to be paid as a secured claim and shall be comprised of the
 following:

          3 Payments (12/18 - 2/19 at $1,407.19 per month)                           $4,221.57
          Court Cost                                                                 $1,031.00
          Less Suspense                                                             ($-536.71)
          Total Postpetition Arrearage                                               $4,715.86

         3.       Movant is granted leave of court to file a Supplemental Proof of Claim for the
 above postpetition arrearage, which said claim shall be paid one hundred percent (100%). The
 interest, if any, to be paid on the claim shall be stated on the face thereof. The Trustee shall be
 authorized to modify the Plan to pay said claim.

          4.       As adequate protection, Debtor shall resume the regular monthly payment due under the
 note and mortgage beginning with the March 2019 payment and continuing on the 1st day of each
 consecutive month thereafter. The automatic stay is hereby modified to that extent that Movant does not
 receive any future regular monthly payment from Debtor within the calendar month such payment comes
 due, and after a twenty (20) day written notice of default to Debtor, Debtor’s attorney and Trustee, the stay
 provided under 11 U.S.C. Section 362 shall terminate automatically without further order of this Court, as
 they relate to the enforcement of the lien regarding the aforementioned property, and Movant, its successors
 and/or assigns, shall be free to enforce any and all of its respective rights, title and interest in and to the


Case 18-02359-TOM13            Doc 62    Filed 03/19/19 Entered 03/19/19 16:26:05                    Desc Main
                                        Document     Page 1 of 2
 aforementioned property, including, but not limited to, foreclosure, in accordance with the provisions of its
 note and mortgage and the laws of the State of Alabama. This Order shall not be stayed pursuant to
 Fed.R.Bankr.P. 4001(a)(3).
 .


         ORDERED this the 19th day of March 2019


                                                           /s/ Tamara O. Mitchell ______
                                                           TAMARA O. MITCHELL
                                                           United States Bankruptcy Judge



                                                           Attorney for Debtor
                                                           Bond, Botes, Reese & Shinn, P.C.
 This Order prepared by:                                   15 Southlake Lane, Suite 140
                                                           Birmingham, AL 35244
 /s/ Jackson E. Duncan, III
 Jackson E. Duncan, III                                    /s/ Mary F. Fallaw
 Attorney for Movant                                       Attorney for Trustee
 McCalla Raymer Leibert Pierce, LLC                        Bradford W. Caraway
 2 North 20th Street, Suite 1000                           Chapter 13 Standing Trustee
 Birmingham, Alabama 35203                                 P O Box 10848
 Phone: (205) 443-0081                                     Birmingham, AL 35202-0848
 Email: Jackson.Duncan@mccalla.com




 This Order consented to by:

 /s/ Robert D. Reese
 Robert D. Reese


Case 18-02359-TOM13           Doc 62     Filed 03/19/19 Entered 03/19/19 16:26:05                  Desc Main
                                        Document     Page 2 of 2
